6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 1 of 31



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) ROBBIE EMERY BURKE, as Special )
Administratrix of the Estate of BILLY        )
WOODS, Deceased,                             )
                                             )
              Plaintiff,                     )
                                             )     Case No.: 18-CV-108-RAW
(1) MUSKOGEE COUNTY COUNCIL )
OF YOUTH SERVICES (“MCCOYS”), a )
Domestic Not-for-Profit Corporation, et al., )
                                             )
              Defendants.                    )


           BRIEF IN SUPPORT OF PLAINTIFF’S OBJECTIONS TO
              DEFENDANT’S DEPOSITION DESIGNATIONS




                                             Robert M. Blakemore, OBA #18656
                                             bobblakemore@ssrok.com
                                             Daniel E. Smolen, OBA # 19943
                                             danielsmolen@ssrok.com
                                             Bryon D. Helm, OBA #33003
                                             bryonhelm@ssrok.com
                                             SMOLEN & ROYTMAN, PLLC
                                             701 South Cincinnati Avenue
                                             Tulsa, Oklahoma 74119
                                             Telephone: (918) 585-2667
                                             Facsimile: (918) 585-2669
                                             Attorneys for Plaintiff



April 17, 2020
6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 2 of 31



                                           TABLE OF CONTENTS

                                                                                                                          Page

Table of Authorities..............…...……………………..……….…….................................ii

Introduction and Background...……...……………….....………...…...….………………1

Summary of Underlying Facts and Claims……………....…………………………..…....2

Discussion...……………………………….....……….………………………..........……..4

   A. BOCC Has Made No Showing that the Deponents are Unavailable to Testify
      Live at Trial.............................................................................................................4

   B. Plaintiff’s Evidentiary Objections to BOCC’s Deposition Designations
      Should be Sustained.................................................................................................5

        1. The Depositions of Heath Woods and Ms. Mahler...........................................5

              a. Summary of Plaintiff’s Objections...............................................................5

              b. Objections to the Heath Woods Deposition Designations..........................6

              c. Objections to the Samantha Mahler Deposition Designations.................13

        2. Expert Depositions…………………………………………………………...24

              d. Objections to the Dr. Reames Deposition Designations...........................24

              e. Objections to the Hough Deposition Designations...................................25
6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 3 of 31




                                                 TABLE OF AUTHORITIES

                                                        CASES                                                                 Page

Barrie v. Grand County, Utah, 119 F.3d 862 (10th Cir. 1997)…….…………………….........4

Bd. of County Com'rs of Bryan County, Okl. v. Brown, 520 U.S. 397 (1997). …….………….....3

Bell v. Wolfish, 441 U.S. 520 (1979)………...…….……………………………......…........4

Cox v. Glanz, 800 F.3d 1231, 1247-48, 1249-50, 1254 (10th Cir. 2015) ………..................4

Garcia-Martinez v. City & Cty. of Denver, 392 F.3d 1187 (10th Cir. 2004)...............................4

Martin v. Bd. of County Com'rs of County of Pueblo, 909 F.2d 402 (10th Cir. 1990)….…….......4

Monell v. New York City Dept. of Social Servs., 436 U.S. 658 (1977) ………………………..…3

Olsen v. Layton Hills Mall, 312 F.3d 1304 (10th Cir. 2002) …………………………............4

Therrien v. Target Corp., 617 F.3d 1242 (10th Cir. 2010).....................................................5, 6

United States v. Ochoa, 609 F.2d 198 (5th Cir. 1980)................................................................5

Rules

F.R.E. 401.....................................................................................................................passim

F.R.E. 402.....................................................................................................................passim

F.R.E. 403.....................................................................................................................passim

F.R.E. 404.....................................................................................................................passim

F.R.E. 602.....................................................................................................................passim

F.R.E. 801.....................................................................................................................passim

F.R.E. 802.....................................................................................................................passim

F.R.E. 804............................................................................................................................5

F.R.E. 901.....................................................................................................................passim



                                                                  ii
6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 4 of 31



Fed.R.Civ.P. 32(a)............................................................................................................4, 5

Statutes

42 U.S.C. § 1983...................................................................................................................3




                                                                iii
    6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 5 of 31




        COMES NOW the Plaintiff, Robbie Emery Burke (“Plaintiff”), as Administrator of the
Estate of Billy Woods (“Mr. Woods” or “Billy”), and, in compliance with the Court’s March 26,
2020 Order (Dkt. #261), respectfully submits her Brief in Support of Plaintiff’s Objections to
Defendant’s Deposition Designations, as follows:
                                Introduction and Background
        The remaining Defendant in this case is the Muskogee County Board of County
Commissioners (“BOCC”). BOCC designated -- for use at trial -- deposition testimony of four
witnesses in this case, Heath Brandon Woods (“Heath Woods”), Samantha Shaye Mahler (“Ms.
Mahler”), Jeffrey Reames, M.D. (“Dr. Reames”) and Richard Hough (“Mr. Hough”). See Dkt.
#259, 259-1, 259-2, 259-3 and 259-4. Heath Woods and Ms. Mahler are Billy Woods’ parents.
Dr. Reames and Mr. Hough are BOCC’s proffered experts. Plaintiff has objected to significant
portions of these designations, citing numerous provisions of the Federal Rules of Evidence. Id.
        On March 26, 2020, this Court entered an Order directing the parties to file briefs to: (A)
“explain each objection [to each deposition designation] and the applicable rule or rules that
apply”; (B) “identify the witness and the specific offending testimony by page and line and indicate
the objection by rule number and explain the problem”; and (C) “explain in detail the efforts made
between counsel to resolve the objections.” Dkt. #261 at 2. The Court expressed justified
frustration with both the amount of deposition testimony designated as well as the number of
objections. As an example, the Court noted that “the deposition of Heath Wood contains roughly
2750 lines of spoken word of which 1074 lines have been designated and only 37 lines not subject
to objection.” Id. at 1-2.
        Since the Court entered its March 26 Order, the parties have conducted two phone
conferences in an attempt to find agreement where designations and objections could be culled or
eliminated. The undersigned personally read through -- again -- every single line of designated
testimony and reviewed each objection. The parties attempted, in good faith, to reach an accord
on designations and objections that might be withdrawn. Unfortunately, however, despite these
efforts, very little progress was made.1 Primarily, there is a fundamental dispute as to the relevance
and admissibility of the deposition testimony of Billy’s parents, Heath Woods and Ms. Mahler.

1       BOCC did agree to withdraw some of the designated testimony from each deposition and
Plaintiff has now withdrawn several objections to the designations (as summarized below).

                                                  1
    6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 6 of 31



Plaintiff has not listed either of Billy’s parents as trial witnesses, with good reason. They have
virtually no pertinent information to offer at trial. Neither Heath Woods nor Ms. Mahler is a party
to this action. Neither Heath Woods nor Ms. Mahler has brought or asserted any claim or cause
of action related to Billy’s death. Neither Heath Woods nor Ms. Mahler was present at the
Muskogee County Regional Juvenile Detention Center (hereinafter, “JDC” or “the Facility”) when
Billy was housed there. Neither Heath Woods nor Ms. Mahler had any communication with Billy
during the time that he was detained at the Facility. Neither Heath Woods nor Ms. Mahler
provided any information to, nor had any contact with, the staff at the Facility. Neither Heath
Woods nor Ms. Mahler know anything about the policies or customs in place at the Facility.
       In sum, the testimony of Heath Woods and Ms. Mahler will not be helpful to the jury in
deciding any of the relevant issues in this case. On the contrary, BOCC seeks to use wholly
irrelevant information gleaned from the Heath Woods and Mahler depositions to prejudice
Plaintiff, confuse the issues and inflame the jury. As the Court will quickly see when reviewing the
transcripts, BOCC’s deposition designations involve, almost exclusively, information regarding
Heath Woods and Ms. Mahler’s purported struggles with drug addiction, their criminal history,
domestic disputes and allegations of abuse. There is largely hearsay information from
unauthenticated court and Department of Human Services (“DHS”) records, going back to Billy’s
early childhood, concerning alleged problems in the homes of both Heath Woods and Ms. Mahler.
While many of the assertions of fact and allegations in these records can be reasonably disputed,
Plaintiff concedes that Billy had a far less than ideal childhood and upbringing. After all, many, if
not most, children who wind up in places like JDC come from troubled backgrounds. But this case
is not about whether Heath Woods and Ms. Mahler are bad parents, drug addicts or otherwise
bad people. This case is about whether Billy Woods suffered and died as a result of JDC staff’s
deliberate indifference to his substantial risk of suicide. The case is about whether there is a causal
nexus between BOCC/MCCOYS policies or customs -- such as a failure to train or supervise --
and the deprivation of Billy’s constitutional rights. BOCC should not be permitted to use the
deposition testimony of Billy’s parents to turn the trial into an unseemly sideshow focused on the
“prior bad acts” of Heath Woods and Mahler.
       Plaintiffs’ objections to BOCC’s deposition designations should be sustained.
                         Summary of Underlying Facts and Claims




                                                  2
   6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 7 of 31



       The admissibility of the deposition designations at issue must -- obviously -- be determined
in light of the underlying facts and pertinent claims and defenses. The underlying facts of this case
are by now well documented and largely undisputed. Billy Woods needlessly died on December
15, 2016. He was just 16-years-old. Billy died alone in his room at the JDC after hanging himself
with a bed sheet. This tragedy was eminently preventable. Billy’s death was the proximate result
of reckless neglect and deliberate indifference to his serious medical and mental health needs.
During his short stay at JDC, Billy came into contact with numerous detention workers, including,
most prominently, Shift Supervisor Jerrod Lang (“Lang”). Lang had numerous opportunities and
a duty to help Billy. Yet, Lang could not be bothered to take the most minimal steps to address
Billy’s conspicuous and serious medical and mental health needs.
       Indeed, Lang enhanced the risks to this vulnerable boy by humiliating and belittling him,
only to later refuse to check on him for hours. And in a horrendous display of inhumanity, after
Billy was found unresponsive in his room with the make-shift noose tied around his neck, Lang left
Billy to go take an extended cigarette break. As valuable time was wasting, no one at the Facility
attempted CPR, no one removed the noose from Billy’s neck and no one called 911 (for 20
minutes). Rather, while an unconscious sixteen-year-old boy laid under a sink, Lang was puffing
on a cigarette. A half an hour later, Billy was pronounced dead.
       Lang could have -- easily -- saved Billy’s life had he followed simple policies and procedures
or shown him even a modicum of human decency.                 In fact, Joe Washington, the JDC
Superintendent, admits, that had these policies been followed, Billy would still be alive.
Washington Depo. (Dkt. #185-1) at 235:8-12; 235:25 – 236:3. Nevertheless, the training and
supervision with respect to these policies was virtually nonexistent. Most pertinently, by failing to
train the staff, including Lang, in recognizing signs and symptoms of suicidal ideation and in the
suicide watch protocols, BOCC/MCCOYS truly sealed Billy’s fate. Because the staff had no
knowledge of the Facility’s Suicide Prevention policy, it was eminently foreseeable that residents
like Billy, at substantial risk of suicide, would not be placed on “suicide watch”, would not be
checked on every 5 minutes, would not be monitored through the intercom system and would not
have the linens removed from their rooms.
       Plaintiff’s § 1983 claims are brought against BOCC under a municipal liability theory. In
Monell v. New York City Dept. of Social Servs., 436 U.S. 658 (1977), and subsequent cases, the Supreme
Court has consistently “required a plaintiff seeking to impose liability on a municipality under §



                                                  3
     6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 8 of 31



1983 to identify a municipal ‘policy’ or ‘custom’ that caused the plaintiff's injury.” Bd. of Cnty.
Comm'rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 403 (1997). In order to prevail, Plaintiff must
ultimately establish a causal nexus between BOCC/MCCOYS policies or customs -- such as a
failure to train or supervise -- and a deprivation of Billy’s constitutional rights.
        Usually, courts will not hold a municipality liable without proof of an “underlying
constitutional violation by [one] of its officers.” Olsen v. Layton Hills Mall, 312 F.3d 1304, 1317–18
(10th Cir. 2002). Pretrial detainees, like Billy, who have not been convicted of a crime, have a
constitutional right to medical and psychiatric care under the Due Process Clause of the Fourteenth
Amendment with the standard for deliberate indifference at least as protective as the standard for
convicted prisoners under the Eighth Amendment. See Bell v. Wolfish, 441 U.S. 520, 545 (1979).
        Claims arising from a failure to prevent inmate suicide “are considered and treated as
claims based on the failure of jail officials to provide medical care for those in their custody.” Barrie
v. Grand County, Utah, 119 F.3d 862, 866 (10th Cir. 1997). Thus, a plaintiff bringing such a claim
must prove that a jailer was “deliberately indifferent to a substantial risk of suicide.” Barrie, 119
F.3d at 869 (internal quotation marks omitted).
        The preceding is a basic summary of the relevant issues in this case. These issues form the
rough boundaries of admissible evidence in this matter, including the designated deposition
testimony.
                                             Discussion
A.      BOCC Has Made No Showing that the Deponents are Unavailable to Testify
        Live at Trial

        Rule 32(a)(3) of the Federal Rules of Civil Procedure provides that “[t]he deposition of a
witness, whether or not a party, may be used by any party for any purpose if the court finds: ... (A)
that the witness is dead; (B) that the witness is more than 100 miles from the place of hearing or
trial or is outside the United States, unless it appears that the witness's absence was procured by
the party offering the deposition; (C) that the witness cannot attend or testify because of age, illness,
infirmity, or imprisonment; (D) that the party offering the deposition could not procure the
witness's attendance by subpoena; or (E) on motion and notice, that exceptional circumstances
make it desirable--in the interest of justice and with due regard to the importance of live testimony
in open court--to permit the deposition to be used.” “The proponent of the deposition bears the
burden of proving that it is admissible under Rule 32(a).” Garcia-Martinez v. City & Cty. of Denver,



                                                    4
     6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 9 of 31



392 F.3d 1187, 1191 (10th Cir. 2004). Here, BOCC has made no showing that Heath Woods,
Ms. Mahler, Dr. Reames or Mr. Hough is unavailable to testify live at trial. Because BOCC has
made no showing of unavailability, the depositions designations are objectionable in their entirety
for failure to comply with Rule 32(a)(3) as well as Federal Rule of Evidence 804. See also Garcia-
Martinez, 392 F.3d at 1192 (“Rule 804(b)(1) permits a party to admit testimony by deposition as an
exception to the hearsay rule when the declarant is ‘unavailable as a witness.’”).
B.      Plaintiff’s Evidentiary Objections to BOCC’s Deposition Designations
        Should be Sustained

     1. The Depositions of Heath Woods and Ms. Mahler

     a. Summary of Plaintiff’s Objections

        As discussed above (See Introduction and Background), Heath Woods and Ms. Mahler’s
deposition testimony contains virtually zero relevant information. Neither witness has any personal
knowledge of the pertinent events in this case (i.e., Billy’s mistreatment and suicide at the Facility).
Neither witness is a party to this case nor asserted any cause of action related to Bill’s death.
Primarily, the designated testimony of Heath Woods and Ms. Mahler consists of their “prior bad
acts.” Evidence of any criminal activities, or other "bad acts", allegedly committed by Billy’s
parents has no probative value whatsoever. See Fed. R. Ev. 401 (Defining relevant evidence is
evidence having any tendency to make the existence of any fact that is of consequence to the
determination of the action more or less probable than it would be without the evidence). Evidence
concerning Heath Woods and Ms. Mahler’s alleged “prior bad acts” will clearly not make the
existence of any fact that is of consequence in this action more or less probable than it would be
without the evidence. Thus, such evidence must be precluded under Fed. R. Ev. 402. See also United
States v. Ochoa, 609 F.2d 198, 204 (5th Cir. 1980) ("Questions concerning the bad conduct of
Cavazos' family and friend were not germane to any character testimony presented in her behalf.").
        Even if testimony concerning Billy’s parents’, or Billy’s, purported prior bad acts has some
probative value, the "probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury .... " Fed. R. Ev. 403. In addition, the “prior bad
acts” testimony is improper character evidence under Rule 404. The Tenth Circuit’s decision in
Therrien v. Target Corp., 617 F.3d 1242 (10th Cir. 2010) is instructive on these points. The plaintiff
in that case, Mr. Therrien, was stabbed when he tried to help apprehend a shoplifter at a Target
store. He sued Target Corporation for negligently causing his injuries. The main issue of dispute


                                                   5
   6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 10 of 31



in the case revolved around Mr. Therrien’s contact with a Target security guard on duty, “Mr.
Pavey”. Mr. Therrien testified that as he pursued the shoplifter to the vestibule, “I stood there for
a couple of seconds ... and Mr. Pavey looked at me, I looked at him, and he said, ‘I'm store security.
Please help me.’ ” Therrien, 617 F.3d at 1246. Mr. Pavey denied asking for Mr. Therrien's help and
testified that he had told Mr. Therrien to “back away.” Id.
       At trial, Target attempted to introduce evidence of the Mr. Therrien’s “prior bad acts”,
including (1) a 14–year–old felony conviction for marijuana possession; (2) two protective orders
entered against Mr. Therrien in 1999, on behalf of his sister and brother-in-law; (3) a protective
order entered against Mr. Therrien in 2004, on behalf of his ex-wife and issued in response to an
assault allegation; (4) Mr. Therrien's 2007 no-contest plea to a charge of misdemeanor assault; and
(5) two charges that he violated the 2004 protective order by attempting to speak to his son and
calling his ex-wife. Target argued that Mr. Therrien's “run-ins with the law demonstrate[d] a
propensity to act unreasonably and contrary to authority—precisely the circumstance of Therrien's
conduct in relation to Target in the case.” Therrien, 617 F.3d at 1257 (internal quotations omitted).
The Tenth Circuit found the “prior bad acts” material to be inadmissible character evidence and
unduly prejudicial under Rule 403. In so holding, the Therrien Court reasoned:
       The evidence that Target wished to offer was, at best, minimally probative of
       whether Mr. Therrien would act unreasonably in response to Pavey's struggle with
       the shoplifter. And if not character evidence offered to prove conduct in conformity
       with that character, the evidence was closely akin to it. Most importantly, the
       evidence could be unfairly prejudicial by causing the jury to reject Mr.
       Therrien's claim on the ground that he was a bad person.

Id. (emphasis added).

       Here, on balance, the designated deposition testimony of Heath Woods and Ms. Mahler is
far more offensive to Rules 403 and 404 than the evidence at issue in Therrien. The testimony,
whether involving Billy or his parents, has no probative value to begin with, is “unfairly prejudicial”
and calculated to cause the jury to reject Plaintiff’s claims on the ground that Billy and/or his
parents are “bad” people.
   b. Objections to the Heath Woods Deposition Designations

 Designation(s) Topic/Summary of Testimony                       Pls’ Objection(s)

 Page:Line



                                                  6
     6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 11 of 31



    9:8-13             Relationship “problems”          between Irrelevant. FRE 401, 402.
                       Billy’s parents.                         Unfairly prejudicial, etc. FRE 403.
                                                                Improper character evidence.
                                                                FRE 404.
    10:8-15            Designation withdrawn by BOCC.
    11:15 – 12:5       Allegations that Billy’s mother Irrelevant. FRE 401, 402.
                       “kidnapped” him when he was a young Unfairly prejudicial, etc. FRE 403.
                       boy and took him to Kentucky.            Improper character evidence.
                                                                FRE 404.
    13:2-22            In 2002, Heath Woods regained Irrelevant. FRE 401, 402.
                       custody of Billy from Ms. Mahler Unfairly prejudicial, etc. FRE 403.
                       through a Kentucky court.                Improper character evidence.
                                                                FRE 404.
    14:22 – 16:82      Ms. Mahler “doing drugs”/“meth”. Irrelevant. FRE 401, 402.
                       Ms. Mahler’s supervised visitation of Unfairly prejudicial, etc. FRE 403.
                       Billy when he was five or six years old. Improper character evidence.
                       Heath Woods’ use of “meth”.              FRE 404.
    19:8-10, 21-25                                              Objection withdrawn
    21:6-8, 15-25      Introduction of “Exhibit 6”, a 2011 Document not authenticated.
                       “motion to modify” child support filed FRE 901. Hearsay without
                       by Ms. Mahler.                           exception. Rule 801 and 802.
                                                                Irrelevant. FRE 401, 402.
                                                                Unfairly prejudicial, etc. FRE 403.
                                                                Improper character evidence.
                                                                FRE 404.
    22:1-23:12         2011 “motion to modify” child support Document not authenticated.
                       filed by Ms. Mahler. Allegations that FRE 901. Hearsay without
                       Heath Woods threatened Billy and that exception. Rule 801 and 802.
                       his wife physically abused Billy. DHS in Irrelevant. FRE 401, 402.
                       the home because Woods spanked his Unfairly prejudicial, etc. FRE 403.
                       child.                                   Improper character evidence.
                                                                FRE 404.
    23:13 – 24:8       Designation withdrawn by BOCC.
    24:9-23            2011 “motion to modify” child support Document not authenticated.
                       filed by Ms. Mahler. Allegations that FRE 901. Hearsay without
                       Billy was upset and emotionally exception. Rule 801 and 802.
                       unstable at the Woods home. Irrelevant. FRE 401, 402.
                       Allegation that Billy saw his father use Unfairly prejudicial, etc. FRE 403.
                       illegal drugs.                           Improper character evidence.
                                                                FRE 404.
    26:5-14            2011 “motion to modify” child support Document not authenticated.
                       filed by Ms. Mahler. Allegation that FRE 901. Hearsay without
                       Billy threatened to commit suicide if he exception. Rule 801 and 802.
                       could not live with mother.              Irrelevant. FRE 401, 402.

2         Plaintiff has withdrawn the objection to Page 14:20-21.

                                                  7
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 12 of 31



                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
27:11-14, 21-25   Discussion of “Exhibit 7”, a 2011           Document not authenticated.
                  application for emergency custody           FRE 901. Hearsay without
                  order filed by Ms. Mahler and an            exception. Rule 801 and 802.
                  attached purported “affidavit” of Billy     Irrelevant. FRE 401, 402.
                  Woods.                                      Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
28:7 – 29:3       Purported “affidavit” of Billy Woods.       Document not authenticated.
                  Allegations of Heath Woods’ domestic        FRE 901. Hearsay without
                  abuse of his wife, use of illegal drugs     exception. Rule 801 and 802.
                  and stepmother being “abusive” to           Irrelevant. FRE 401, 402.
                  Billy.                                      Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
29:16-25          Purported “affidavit” of Billy Woods.       Document not authenticated.
                  Allegations that stepmother made Billy      FRE 901. Hearsay without
                  look at pornography.                        exception. Rule 801 and 802.
                                                              Irrelevant. FRE 401, 402.
                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
30:1-13           Purported “affidavit” of Billy Woods.       Document not authenticated.
                  Testimony that Billy saw pornography        FRE 901. Hearsay without
                  on a “PlayStation” at the Woods home.       exception. Rule 801 and 802.
                                                              Irrelevant. FRE 401, 402.
                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
30:24 – 31:20     Purported “affidavit” of Billy Woods.       Document not authenticated.
                  Allegation that Billy reported to a         FRE 901. Hearsay without
                  school counselor that he was “very          exception. Rule 801 and 802.
                  depressed” and had suicidal thoughts.       Irrelevant. FRE 401, 402.
                  Allegation that Heath Woods was             Unfairly prejudicial, etc. FRE 403.
                  “never home”.                               Improper character evidence.
                                                              FRE 404.
32:10 – 33:8      Purported “affidavit” of Billy Woods.       Document not authenticated.
                  Discussion of “fights” between Heath        FRE 901. Hearsay without
                  Woods and his wife. Allegation that         exception. Rule 801 and 802.
                  Billy saw his father have sex with “other   Irrelevant. FRE 401, 402.
                  women”.                                     Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
33:14-18          Designation withdrawn by BOCC.



                                              8
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 13 of 31



34:2-8          Designation withdrawn by BOCC.
34:8-20         Purported “affidavit” of Billy Woods. Document not authenticated.
                Discussion of Billy seeing his father FRE 901. Hearsay without
                with a woman.                            exception. Rule 801 and 802.
                                                         Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
35:3-8          Designation withdrawn by BOCC.
35:9 – 36:19    2011 custody arrangement between Hearsay without exception. Rule
                Billy’s parents. Alleged statements of 801 and 802. Irrelevant. FRE 401,
                Billy regarding custody.                 402. Unfairly prejudicial, etc.
                                                         FRE 403.
36:22 – 37:13   Discussion of Exhibit “8”, a 2012 Document not authenticated.
                motion to modify order of custody FRE 901. Hearsay without
                modification order. Questioning about exception. Rule 801 and 802.
                drug use of Billy’s parents.             Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
38:21 – 39:4    Discussion of Exhibit “9”, a 2013 arrest Document not authenticated.
                record of Ms. Mahler. Discussion of FRE 901. Hearsay without
                Billy being put in DHS custody.          exception. Rule 801 and 802.
                                                         Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
41:18-25        Purported discussion with DHS about Hearsay without exception. Rule
                custody of Billy.                        801 and 802. Irrelevant. FRE 401,
                                                         402. Unfairly prejudicial, etc.
                                                         FRE 403. Improper character
                                                         evidence. FRE 404.
43:8-22         Discussion of mother’s arrest and Billy Irrelevant. FRE 401, 402.
                being put into a “boot camp” at age 15. Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
44:1-2          Heath Woods speculating as to reason No personal knowledge. FRE 602.
                Billy put in boot camp.                  Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
44:17 – 45:1    Questions about Billy getting involved No personal knowledge. FRE 602.
                with a gang and wearing “certain Irrelevant. FRE 401, 402.
                colors”                                  Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.


                                           9
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 14 of 31



45:7-11         Questions about Billy writing lyrics No personal knowledge. FRE 602.
                about gangs.                             Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
46:19 – 47:1    Discussion of Mahler being arrested for Irrelevant. FRE 401, 402.
                drug use and Billy going to “Tulsa Unfairly prejudicial, etc. FRE 403.
                Detention Center”                        Improper character evidence.
                                                         FRE 404.
47:10-19        Questions of Mahler being arrested for No personal knowledge. FRE 602.
                meth use in 2015.                        Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
48:1-8          Discussion of Exhibit “18”, a Document not authenticated.
                “protective order” purportedly filed by FRE 901. Hearsay without
                Mahler against Heath Woods.              exception. Rule 801 and 802.
                                                         Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
48:19 – 49:25   “Protective order” purportedly filed by Document not authenticated.
                Mahler against Heath Woods. FRE 901. Hearsay without
                Allegations that Heath Woods “rubbed exception. Rule 801 and 802.
                genitals” on woman in Dollar General Irrelevant. FRE 401, 402.
                Store. Discussion of 2015 sexual Unfairly prejudicial, etc. FRE 403.
                indecency charge against Heath Improper character evidence.
                Woods.                                   FRE 404.
50:1 – 52:7     Discussion of sexual indecency case Irrelevant. FRE 401, 402.
                and plea; allegations of sexual abuse of Unfairly prejudicial, etc. FRE 403.
                Heath Woods’ stepdaughter.               Improper character evidence.
                                                         FRE 404.
53:10-15        Discussion of Heath Woods’ sexual Irrelevant. FRE 401, 402.
                indecency case and plea.                 Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
54:1-5          Discussion of Heath Woods’ sexual Irrelevant. FRE 401, 402.
                indecency case and custody of Billy.     Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
54:17-22        “Protective order” purportedly filed by Document not authenticated.
                Mahler against Heath Woods.              FRE 901. Hearsay without
                                                         exception. Rule 801 and 802.
                                                         Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.




                                          10
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 15 of 31



                                                            Improper character evidence.
                                                            FRE 404.
55:4-25         Discussion of Heath Woods’ sexual           Irrelevant. FRE 401, 402.
                indecency case and talk with Billy.         Hearsay without exception. Rule
                                                            801 and 802. Unfairly prejudicial,
                                                            etc. FRE 403. Improper character
                                                            evidence. FRE 404.
56:9-11         Question calling for speculation of         No personal knowledge. FRE 602.
                Billy’s state of mind about sexual          Irrelevant. FRE 401, 402.
                indecency case.                             Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
56:16-20                                                    Objection withdrawn
56:21 – 57:25   Discussion of investigation of allegation   Irrelevant. FRE 401, 402.
                that Heath Woods sexually abused            Unfairly prejudicial, etc. FRE 403.
                stepdaughter and Billy in DHS custody       Improper character evidence.
                in 2015.                                    FRE 404.
58:13 – 59:9    Discussion of investigation of allegation   Irrelevant. FRE 401, 402.
                that Heath Woods sexually abused            Unfairly prejudicial, etc. FRE 403.
                stepdaughter and custody of Billy in        Improper character evidence.
                Arkansas. Discussion of Billy’s juvenile    FRE 404.
                arrest record.
59:17 – 61:25   Discussion of Exhibit “23”, a police        Police    report      is    hearsay.
                report describing an incident where         Irrelevant. FRE 401, 402.
                Billy allegedly pulled out a knife and      Unfairly prejudicial, etc. FRE 403.
                Heath Woods called the police and           Improper character evidence.
                Billy was arrested and detained.            FRE 404.
62:1 – 63:17    Discussion of Billy’s emotional             Irrelevant. FRE 401, 402.
                problems and detention; custody with        Unfairly prejudicial, etc. FRE 403.
                Mahler.                                     Improper character evidence.
                                                            FRE 404.
63:18 – 64:2    Designation withdrawn by BOCC.
64:3-6          Discussion of Billy going “AWOL”            Irrelevant. FRE 401, 402.
                from his mother’s house.                    Unfairly prejudicial, etc. FRE 403.
65:7-18         Discussion of Billy leaving his mother’s    Irrelevant. FRE 401, 402.
                house and not communicating with            Unfairly prejudicial, etc. FRE 403.
                Heath.
81:24 – 82:7    Heath’s “meth use” and rehab.         Irrelevant. FRE 401, 402.
                                                      Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
85:11-16        BOCC’s    knowledge      of     Billy No personal knowledge. FRE 602.
                Woods/problems at the Facility.       Heath Woods’ lack of knowledge
                                                      as to BOCC state of mind and
                                                      operations is utterly immaterial.



                                            11
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 16 of 31



85:22 – 86:4      BOCC’s        knowledge       of    Billy No personal knowledge. FRE 602.
                  Woods/problems at the Facility.           Heath Woods’ lack of knowledge
                                                            as to BOCC state of mind and
                                                            operations is utterly immaterial.
87:11 – 88:5      Designation withdrawn by BOCC.
88:10-13          Mahler’s “meth” use.                      Irrelevant. FRE 401, 402.
                                                            Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
89:23 – 90:24     2005 custody hearing and Mahler not Irrelevant. FRE 401, 402.
                  showing up.                               Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
92:4 – 94:7       Arguments between Heath and Mahler Improper form (narrative and
                  regrading discipline of Billy. More compound questions). Irrelevant.
                  discussion of Billy’s purported affidavit FRE 401, 402. Hearsay without
                  from custody proceeding.                  exception. Rule 801 and 802.
                                                            Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
94:8-15           Designation withdrawn by BOCC.
95:8-23           Designation withdrawn by BOCC.
96:10-22          DHS at the Woods home.                    Irrelevant. FRE 401, 402.
                                                            Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
96:23 – 97:5                                                Objection withdrawn
97:9-25           The alleged Billy Woods “knife” Irrelevant. FRE 401, 402.
                  incident and custody issues.              Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
98:4-99:18        Billy’s juvenile arrest record.           Improper form (narrative and
                                                            compound questions). Irrelevant.
                                                            FRE 401, 402.               Unfairly
                                                            prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
101:19 – 102:15   Billy and Mahler’s alleged involvement Improper form (narrative and
                  with gangs. Custody issues.               compound         questions).    No
                                                            personal knowledge. FRE 602.
                                                            Irrelevant. FRE 401, 402.
                                                            Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
103:10 – 104:20   Billy’s alleged drug use and gang No personal knowledge. FRE 602.
                  affiliation.                              Irrelevant. FRE 401, 402.


                                             12
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 17 of 31



                                                     Unfairly prejudicial, etc. FRE 403.
                                                     Improper character evidence.
                                                     FRE 404.
105:21-24      Mahler in jail at the time of Billy’s No personal knowledge. FRE 602.
               death.                                Irrelevant. FRE 401, 402.
                                                     Unfairly prejudicial, etc. FRE 403.
                                                     Improper character evidence.
                                                     FRE 404.
109:16-21      Designation withdrawn by BOCC

  c. Objections to the Samantha Mahler Deposition Designations

Designation(s) Topic/Summary of Testimony             Pls’ Objection(s)

Page:Line

8:9-16         Designation withdrawn by BOCC
8:23-9:5       Designation withdrawn by BOCC
10:15 – 11:3                                          Objection withdrawn
11:8-9                                                Objection withdrawn
11:10-17       Designation withdrawn by BOCC
12:3-13        Designation withdrawn by BOCC
13:20-21       Designation withdrawn by BOCC
16:3-7         Separation of Heath Woods and          Irrelevant. FRE 401, 402.
               Marlar.                                Unfairly prejudicial, etc. FRE 403.
16:12-24       Purported reasons for Separation of    Irrelevant. FRE 401, 402.
               Heath Woods and Marlar.                Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
17:21          Allegation that Heath Woods “hit”      Irrelevant. FRE 401, 402.
               Mahler.                                Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
18:1-6         Allegation that Heath Woods “hit”      Irrelevant. FRE 401, 402.
               Mahler more than once.                 Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
18:12-22       Allegation that Heath Woods “hit”      Irrelevant. FRE 401, 402.
               Mahler and police called.              Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
19:9-9         Allegation of Heath Woods’ use of      Irrelevant. FRE 401, 402.
               drugs.                                 Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.



                                        13
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 18 of 31



19:13 – 20:2    Drug use of Heath Woods and Mahler, Irrelevant. FRE 401, 402.
                including meth.                          Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
20:16-20        Separations of Heath Woods and Irrelevant. FRE 401, 402.
                Marlar.                                  Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
21:5 – 22:4     Separations of Heath Woods and Irrelevant. FRE 401, 402.
                Marlar and Mahler and Billy’s move to Unfairly prejudicial, etc. FRE 403.
                Kentucky.                                Improper character evidence.
                                                         FRE 404.
22:7-21         Introduction of “Exhibit 1”, a 2012 Document not authenticated.
                “petition for protective order” filed by FRE 901. Hearsay without
                Mahler against Heath Woods. exception. Rule 801 and 802.
                Allegation that Heath Woods fought Irrelevant. FRE 401, 402.
                with Mahler while she was holding Unfairly prejudicial, etc. FRE 403.
                infant Billy.                            Improper character evidence.
                                                         FRE 404.
23:7-20         Introduction of “Exhibit 2”, a 2012 Document not authenticated.
                “petition for child custody” filed by FRE 901. Hearsay without
                Mahler against Heath Woods.              exception. Rule 801 and 802.
                                                         Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
24:1-3          Mahler leaving home.                     Irrelevant. FRE 401, 402.
24:12-18        Designation withdrawn by BOCC
24:20 – 25:11   Drug use of Heath Woods and Mahler, No personal knowledge that
                including meth. Speculation about Woods sold drugs. FRE 602. Also,
                Heat Woods selling drugs.                Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
27:14-24        Designation withdrawn by BOCC
27:25 – 28:1                                             Objection withdrawn
28:13 – 29:6    Allegation of Heath Woods’ threats Irrelevant. FRE 401, 402.
                and abuse.                               Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
31:4 – 33:6     Allegations that Billy’s mother Irrelevant. FRE 401, 402.
                “kidnapped” him when he was a young Unfairly prejudicial, etc. FRE 403.
                boy and took him to Kentucky. Heath Improper character evidence.
                Woods regained custody of Billy from FRE 404.
                Ms. Mahler through a Kentucky court.




                                          14
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 19 of 31



                Allegation that Heath Woods hit
                Mahler in front of Billy.
33:17-25        Mahler arrested in Kentucky; young Irrelevant. FRE 401, 402.
                Billy taken from her.                   Unfairly prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.
34:4 – 35:6     Mahler in Kentucky jail for charge of Irrelevant. FRE 401, 402.
                “kidnapping” Billy. Warrant in Unfairly prejudicial, etc. FRE 403.
                Oklahoma. Supervised visitation.        Improper character evidence.
                                                        FRE 404.
36:5-20         Visitation and custody issues.          Irrelevant. FRE 401, 402.
                                                        Unfairly prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.
38:6-11                                                 Objection withdrawn
38:25 – 39:5                                            Objection withdrawn
38:15 – 40:2    Discussion of “Exhibit 3”, a paternity Document not authenticated.
                judgment. Mahler awarded custody in FRE 901. Hearsay without
                2005.                                   exception. Rule 801 and 802.
                                                        Irrelevant. FRE 401, 402.
44:10 – 45:10   Discussion of “Exhibit 4”, a 2005 Document not authenticated.
                motion to modify filed by Heath FRE 901. Hearsay without
                Woods against Mahler. Allegations exception. Rule 801 and 802.
                that Mahler was not caring for Billy.   Irrelevant. FRE 401, 402.
                                                        Unfairly prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.
45:24 – 46:18   2005 motion to modify filed by Heath Document not authenticated.
                Woods against Mahler. Allegations FRE 901. Hearsay without
                Billy was not attending school. exception. Rule 801 and 802.
                Discussion     that     Mahler      was Irrelevant. FRE 401, 402.
                “depressed”.                            Unfairly prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.
46:19 – 50:1    Designation withdrawn by BOCC
47:2 – 49:24    2005 motion to modify filed by Heath Document not authenticated.
                Woods against Mahler. Allegations of FRE 901. Hearsay without
                Mahler’s drug use, anger and weight exception. Rule 801 and 802.
                loss. Mahler hospitalization.           Irrelevant. FRE 401, 402.
                                                        Unfairly prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.
49:25 – 50:23   Discussion of “Exhibit 5”, a 2005 order Document not authenticated.
                of modification. Sole custody given to FRE 901. Hearsay without
                Heath Woods. Supervised visitation for exception. Rule 801 and 802.
                Mahler.                                 Irrelevant. FRE 401, 402.


                                          15
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 20 of 31



                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
50:24 – 51:13   Designation withdrawn by BOCC
51:14-25        Heath Woods given custody; Mahler’s Irrelevant. FRE 401, 402.
                drug use.                                Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
53:18 – 54:8    Mahler’s visitation.                     Irrelevant. FRE 401, 402.
54:9-11         Designation withdrawn by BOCC
55:9-25         Designation withdrawn by BOCC
57:5 – 58:2     Questions asking Mahler to speculate No personal knowledge. FRE 602.
                as to whether Billy needed counseling, Irrelevant. FRE 401, 402.
                was “troubled” or had thoughts of “self- Unfairly prejudicial, etc. FRE 403.
                harm” when Heath Woods had Improper character evidence.
                custody. Discussion of a young Billy FRE 404.
                hitting another child.
58:7-13         Mahler’s use of drugs.                   Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
59:1 – 60:19    Mahler’s use of drugs, including Irrelevant. FRE 401, 402.
                “meth”.                                  Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
60:20 – 62:2    Designation withdrawn by BOCC
63:18 – 64:6    Designation withdrawn by BOCC
64:21 – 65:18   Designation withdrawn by BOCC
67:10-19        Introduction of “Exhibit 6”, a 2011 Document not authenticated.
                “motion to modify” child custody filed FRE 901. Hearsay without
                by Ms. Mahler.                           exception. Rule 801 and 802.
                                                         Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
68:9 – 69:25    2011 “motion to modify” child custody Document not authenticated.
                filed by Ms. Mahler. Allegations that FRE 901. Hearsay without
                Heath Woods threatened, spanked and exception. Rule 801 and 802. No
                “beat” Billy.                            personal knowledge. FRE 602.
                                                         Irrelevant. FRE 401, 402.
                                                         Unfairly prejudicial, etc. FRE 403.
                                                         Improper character evidence.
                                                         FRE 404.
70:5 – 71:1.    2011 “motion to modify” filed by Ms. Document not authenticated.
                Mahler. Allegations that Heath Woods’ FRE 901. Hearsay without
                                                         exception. Rule 801 and 802. No


                                          16
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 21 of 31



                wife      physically     abused    Billy. personal knowledge. FRE 602.
                Allegations Heath Woods hit Billy.        Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
71:5-8          Question as to whether Mahler Irrelevant. FRE 401, 402.
                “confronted” Heath’s wife.                Unfairly prejudicial, etc. FRE 403.
71:14 – 72:1    Numerous         hearsay      statements Hearsay without exception. Rule
                attributed to Billy re. “fearing” his 801 and 802. Irrelevant. FRE 401,
                father and father’s drug use.             402. Unfairly prejudicial, etc.
                                                          FRE 403. Improper character
                                                          evidence. FRE 404.
72:5 – 73:3     2011 “motion to modify” filed by Ms. Document not authenticated.
                Mahler. Allegations that stepmother FRE 901. Hearsay without
                made Billy look at pornography. exception. Rule 801 and 802. No
                Allegation that Billy threatened to personal knowledge. FRE 602.
                commit suicide if he could not live with Irrelevant. FRE 401, 402.
                mother.                                   Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
73:15 – 74:23   A number of purported hearsay Hearsay without exception. Rule
                statements Billy made to Mahler that 801 and 802. No personal
                led Mahler to think Billy might hurt his knowledge. FRE 602. Irrelevant.
                father. Mahler’s testimony, of which FRE 401, 402.                    Unfairly
                she has no personal knowledge, that prejudicial, etc. FRE 403.
                Heath Wood’s home was “harmful” Improper character evidence.
                and “bad”. More mention of drugs and FRE 404.
                pornography.
75:5 – 76:22    Purported “affidavit” of Billy Woods. Cumulative.         Document        not
                Allegations of Heath Woods’ domestic authenticated. FRE 901. Hearsay
                abuse of his wife, use of illegal drugs without exception. Rule 801 and
                and stepmother being “abusive” to 802. Irrelevant. FRE 401, 402.
                Billy. Allegations that stepmother made Unfairly prejudicial, etc. FRE 403.
                Billy look at pornography.                Improper character evidence.
                                                          FRE 404.
76:23 – 77:16   Designation Withdrawn
77:17 – 78:5    Purported “affidavit” of Billy Woods. Cumulative.         Document        not
                DHS allegations of sexual abuse.          authenticated. FRE 901. Hearsay
                                                          without exception. Rule 801 and
                                                          802. Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404. No knowledge. FRE
                                                          602.
79:3-22         DHS allegations of sexual abuse by Cumulative.            Document        not
                Heath.                                    authenticated. FRE 901. Hearsay


                                           17
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 22 of 31



                                                      without exception. Rule 801 and
                                                      802. Irrelevant. FRE 401, 402.
                                                      Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404. No knowledge. FRE
                                                      602.
80:10 – 81:23   Purported “affidavit” of Billy Woods. Cumulative.     Document        not
                Allegations of sexual misconduct of authenticated. FRE 901. Hearsay
                Heath.                                without exception. Rule 801 and
                                                      802. Irrelevant. FRE 401, 402.
                                                      Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
82:21 – 83:1    Custody issues                        Irrelevant. FRE 401, 402.
                                                      Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404. No knowledge. FRE
                                                      602.
83:24 – 84:12   Custody issues                        Irrelevant. FRE 401, 402.
                                                      Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
88:12-15        Withdrawn
89:14-18        Withdrawn
90:6 – 91:14    Mahler meth arrest                    Irrelevant. FRE 401, 402.
                                                      Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
92:3 – 93:25    Mahler meth arrest. Custody issues.   Irrelevant. FRE 401, 402.
                                                      Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
94:1-10         Mahler meth arrest and detention. Irrelevant. FRE 401, 402.
                Custody issues.                       Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
94:22 – 95:14   Mahler meth arrest and detention. Irrelevant. FRE 401, 402.
                Custody issues.                       Unfairly prejudicial, etc. FRE 403.
                                                      Improper character evidence.
                                                      FRE 404.
96:11 - 25      Order of deferment. Mahler meth Cumulative.           Document        not
                arrest and detention. Custody issues  authenticated. FRE 901. Hearsay
                                                      without exception. Rule 801 and
                                                      802. Irrelevant. FRE 401, 402.
                                                      Unfairly prejudicial, etc. FRE 403.




                                         18
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 23 of 31



                                                              Improper character evidence.
                                                              FRE 404.
97:6-13           Custody issues                              Irrelevant. FRE 401, 402.
                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
98:10-12                                                      Objection withdrawn
98:23 – 101:2     Billy in “boot camp” at age 15              Irrelevant. FRE 401, 402.
                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
101:12-15         “Child welfare” document                    Document not authenticated.
                                                              FRE 901. Hearsay without
                                                              exception. Rule 801 and 802.
                                                              Irrelevant. FRE 401, 402.
                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
102:15 – 103:23   “Child welfare” document, Mahler            Document not authenticated.
                  meth arrest, custody issues                 FRE 901. Hearsay without
                                                              exception. Rule 801 and 802.
                                                              Irrelevant. FRE 401, 402.
                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404.
104:10 – 105:22   Boot camp and Billy’s rap lyrics,           Hearsay without exception. Rule
                  speculation about Billy’s involvement       801 and 802. Irrelevant. FRE 401,
                  with gangs                                  402. Unfairly prejudicial, etc.
                                                              FRE 403. Improper character
                                                              evidence. FRE 404. No personal
                                                              knowledge. FRE 602.
106:6-22          Billy’s alleged involvement with gangs      Irrelevant. FRE 401, 402.
                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404. No personal knowledge.
                                                              FRE 602.
107:4-14          Billy’s alleged involvement with gangs      Irrelevant. FRE 401, 402.
                                                              Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404. No personal knowledge.
                                                              FRE 602.
108:11-24         Billy’s “violent” rap lyrics and transfer   Irrelevant. FRE 401, 402.
                  to Tulsa Juvenile Center                    Unfairly prejudicial, etc. FRE 403.
                                                              Improper character evidence.
                                                              FRE 404. No personal knowledge.
                                                              FRE 602. Hearsay. FRE 801; 802.


                                              19
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 24 of 31



109:2 – 110:18    Billy’s violent “literature” and rap Irrelevant. FRE 401, 402.
                  lyrics, and removal from boot camp      Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404. No personal knowledge.
                                                          FRE 602. Hearsay. FRE 801; 802.
111:1-8           Billy’s “violent” rap lyrics            Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404. No personal knowledge.
                                                          FRE 602. Hearsay. FRE 801; 802.
111:18 – 113:25   A “delinquent petition” regrading Billy Document not authenticated.
                  not attending school, violating curfew FRE 901. Hearsay without
                  and court order; boot camp; custody exception. Rule 801 and 802.
                  issues                                  Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404. No personal knowledge.
                                                          FRE 602.
114:1 - 115:25    Billy at Tulsa Detention Center; Cumulative evidence. Irrelevant.
                  custody issues, Mahler meth arrest      FRE 401, 402.               Unfairly
                                                          prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404. No personal knowledge.
                                                          FRE 602.
116:1 – 117:10    Mahler meth arrest and detention        Cumulative evidence. Irrelevant.
                                                          FRE 401, 402.               Unfairly
                                                          prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
117:18 – 118:4    Mahler meth arrest and detention        Cumulative evidence. Irrelevant.
                                                          FRE 401, 402.               Unfairly
                                                          prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
118:17-24         Mahler release from jail and custody Cumulative evidence. Irrelevant.
                  issues                                  FRE 401, 402.               Unfairly
                                                          prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
120:5-10          Mahler release from jail and custody Cumulative evidence. Irrelevant.
                  issues                                  FRE 401, 402.               Unfairly
                                                          prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
120:18-22         Custody and visitation                  Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.


                                            20
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 25 of 31



                                                          Improper character evidence.
                                                          FRE 404.
121:8-18          Billy’s purported negative statements   Hearsay without exception. Rule
                  about his father                        801 and 802. Irrelevant. FRE 401,
                                                          402. Unfairly prejudicial, etc.
                                                          FRE 403. Improper character
                                                          evidence. FRE 404.
121:23 – 122:10   2015 Petition for Protective Order      Hearsay without exception. Rule
                                                          801 and 802. Irrelevant. FRE 401,
                                                          402. Unfairly prejudicial, etc.
                                                          FRE 403. Improper character
                                                          evidence. FRE 404.
122:19 – 124:1    2015 Petition for Protective Order.     Hearsay without exception. Rule
                  Heath Woods arrest for alleged sexual   801 and 802. Irrelevant. FRE 401,
                  misconduct.                             402. Unfairly prejudicial, etc.
                                                          FRE 403. Improper character
                                                          evidence. FRE 404. No personal
                                                          knowledge. FRE 602.
124:11-25         2015 Petition for Protective Order.     Hearsay without exception. Rule
                  Heath Woods arrest for alleged sexual   801 and 802. Irrelevant. FRE 401,
                  misconduct.                             402. Unfairly prejudicial, etc.
                                                          FRE 403. Improper character
                                                          evidence. FRE 404. No personal
                                                          knowledge. FRE 602.
125:7-22          Purported hearsay statements from       Hearsay without exception. Rule
                  Billy about Heath Woods molesting his   801 and 802. Irrelevant. FRE 401,
                  sisters                                 402. Unfairly prejudicial, etc.
                                                          FRE 403. Improper character
                                                          evidence. FRE 404. No personal
                                                          knowledge. FRE 602.
126:21 – 127:24   Heath    Woods     alleged     sexual   Irrelevant. FRE 401, 402.
                  misconduct; DHS; custody issues         Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
128:3-6           Protective Order denied                 Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
129:4-21          Rogers county “notes” and incident      Document not authenticated.
                  where Billy pulled over in a truck      FRE 901. Hearsay without
                                                          exception. Rule 801 and 802.
                                                          Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404. No personal knowledge.
                                                          FRE 602.
130:13 – 131:21   Police report. Allegations that Billy   Document not authenticated.
                  involved with burglary.                 FRE 901. Hearsay without


                                            21
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 26 of 31



                                                            exception. Rule 801 and 802.
                                                            Irrelevant. FRE 401, 402.
                                                            Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
132:24 – 133:5    Billy released to Heath Woods custody     Irrelevant. FRE 401, 402.
                                                            Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404.
133:16 – 134:10   Discussion of Exhibit “23”, a police      Police    report      is    hearsay.
                  report describing an incident where       Irrelevant. FRE 401, 402.
                  Billy allegedly pulled out a knife and    Unfairly prejudicial, etc. FRE 403.
                  Heath Woods called the police and         Improper character evidence.
                  Billy was arrested and detained.          FRE 404. No personal knowledge.
                                                            FRE 602.
134:14-19         Billy’s hearsay statements about fights   Irrelevant. FRE 401, 402.
                  with father. Custody with Mahler.         Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404. Hearsay. FRE 801;802.
134:24 – 135:24   Billy’s hearsay account of “knife”        Irrelevant. FRE 401, 402.
                  incident. Billy on probation.             Unfairly prejudicial, etc. FRE 403.
                                                            Improper character evidence.
                                                            FRE 404. Hearsay. Rule 801;802.
136:13-19         Withdrawn
136:20 – 137:10   Questions about drugs and custody    Irrelevant. FRE 401, 402.
                                                       Unfairly prejudicial, etc. FRE 403.
                                                       Improper character evidence.
                                                       FRE 404.
137:15-25         OAJ AWOL alert document.             Document not authenticated.
                                                       FRE 901. Hearsay without
                                                       exception. Rule 801 and 802.
                                                       Irrelevant. FRE 401, 402.
                                                       Unfairly prejudicial, etc. FRE 403.
                                                       Improper character evidence.
                                                       FRE 404.
138:1 – 141:19    Billy “running away”/AWOL; case Hearsay without exception. Rule
                  worker evaluation document; alleged 801 and 802. Irrelevant. FRE 401,
                  shoplifting                          402. Unfairly prejudicial, etc.
                                                       FRE 403. Improper character
                                                       evidence. FRE 404. No personal
                                                       knowledge. FRE 602.
143:4-25          Hearsay statements about Billy being Hearsay without exception. Rule
                  AWOL, drug use                       801 and 802. Irrelevant. FRE 401,
                                                       402. Unfairly prejudicial, etc.
                                                       FRE 403. Improper character
                                                       evidence. FRE 404.


                                            22
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 27 of 31



144:16 – 145:18   Mahler arrest in 2016 for drug Irrelevant. FRE 401, 402.
                  paraphernalia in Stephens County        Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
155:19 – 156:8    Mahler sentencing and felony Irrelevant. FRE 401, 402.
                  conviction information                  Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
158:9-23          Mahler in jail and plans for drug rehab Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
159:9-15          Mahler Stephens County guilty plea      Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
164:20 – 165:5    2012 custody order and speculation Irrelevant. FRE 401, 402.
                  that Heath Woods was “harming” Billy Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404. No personal knowledge.
                                                          FRE 602.
166:13-20         Mahler rehab plans                      Irrelevant. FRE 401, 402.
                                                          Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
167:7 – 168:5     Absurd questions about Mahler’s lack Irrelevant. FRE 401, 402.
                  of knowledge of BOCC and Facility Unfairly prejudicial, etc. FRE 403.
                  operations
168:16 – 172:21   Questions covering inadmissible areas Cumulative evidence. Irrelevant.
                  of inquiry that have been asked and FRE 401, 402.                   Unfairly
                  answered numerous times                 prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
173:5-23          Questions covering inadmissible areas Cumulative evidence. Irrelevant.
                  of inquiry that have been asked and FRE 401, 402.                   Unfairly
                  answered numerous times                 prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
174:4-10          Mahler in jail on meth charges when Irrelevant. FRE 401, 402.
                  Billy died                              Unfairly prejudicial, etc. FRE 403.
                                                          Improper character evidence.
                                                          FRE 404.
175:16 – 176:8    Questions covering inadmissible areas Cumulative evidence. Irrelevant.
                  of inquiry that have been asked and FRE 401, 402.                   Unfairly
                  answered numerous times                 prejudicial, etc. FRE 403.




                                            23
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 28 of 31



                                                        Improper character evidence.
                                                        FRE 404.
182:18 – 183:14   Mahler on probation and “meth Irrelevant. FRE 401, 402.
                  registry”                             Unfairly prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.
187:13 – 188:12                                         Objection withdrawn
188:13-15         Mahler Stephens County arrest         Cumulative evidence. Irrelevant.
                                                        FRE 401, 402.               Unfairly
                                                        prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.
190:22-24                                               Objection withdrawn
191:5-22          Questions covering inadmissible areas Cumulative evidence. Irrelevant.
                  of inquiry that have been asked and FRE 401, 402.                 Unfairly
                  answered numerous times               prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.
193:10 – 194:4    Withdrawn
194:14 – 195:18   Questions covering inadmissible areas Cumulative evidence. Irrelevant.
                  of inquiry that have been asked and FRE 401, 402.                 Unfairly
                  answered numerous times               prejudicial, etc. FRE 403.
                                                        Improper character evidence.
                                                        FRE 404.

  2. Expert Depositions
  a. Plaintiff’s Objections to Dr. Reames Deposition Designations
Designation(s) Topic/Summary of Testimony                 Pls’ Objection(s)

Page:Line

6:18 – 7:1-4                                              Objection Withdrawn
8:17 – 9:6        Counsel giving a speech about facts not Form – Leading.
                  in evidence
9:8-17            Billy Woods found dead                  Form – Leading, compound.
9:18 – 10:9       Opinion on whether Woods could be Expert not qualified to offer this
                  resuscitated                            opinion / outside area of
                                                          expertise. FRE 702. Probative
                                                          value outweighed by prejudicial
                                                          effect. FRE 703.
10:25 – 11:4      Brandt Hiler video and hearsay          Leading.
11:14 – 12:3      Brandt Hiler video and hearsay          Hearsay without exception. FRE
                                                          801, 802.
12:16 – 13:7      Time of death                           Outside the scope of expert report.



                                            24
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 29 of 31



15:23 – 16:17   Heart beat after death?                 Calls for speculation. FRE 602.
                                                        Outside the scope of expert report.
17:13-24        Police report                           Improper basis of expert opinion.
                                                        FRE 703.         Hearsay without
                                                        exception. FRE 801, 802.
17:25 – 18:1    Brandt Hiler video and hearsay          Hearsay without exception. FRE
                                                        801, 802.
19:1-15         Hanging and time of death               Form –Compound.
20:7-20         Hanging and time of death               Calls for speculation. FRE 602.
                                                        Outside the scope of expert report.
20:21-25        Resucitation                            Calls for speculation. FRE 602.
21:1-5          Lang failure to do CPR                  Form – Leading.
21:7-15         Lang failure to do CPR                  Calls for speculation. FRE 602.
23:8-17                                                 Objection Withdrawn
23:23 –24:6     Suicide risk                            Form – Leading.
24:8-19         Suicide risk                            Irrelevant. FRE 401, 402, 403.
24:20 – 25:5    MCCOYS policies                         Form – Leading. Calls for
                                                        speculation. FRE 602. Expert not
                                                        qualified to offer this opinion /
                                                        outside area of expertise. FRE
                                                        702.

  b. Plaintiff’s Objections to Hough Deposition Designations
Designation(s) Topic/Summary of Testimony               Pls’ Objection(s)

Page:Line

19:23                                                   Objection Withdrawn
20:11-16        Other juvenile detention centers have   Form
                room checks that are greater than 15
                minutes.
27:4-7          Staffing standard for MJDC adequate     Form
                based on standard in industry
29:1                                                    Objection Withdrawn
30:18                                                   Objection Withdrawn
33:22-23                                                Objection Withdrawn
39:6-11         If 20% of population has had suicidal    Form
                ideations, is it good policy to have 15-
                minute checks for all inmates
40:13-17        Should Billy have been put on 5-         Form
                minute watch after telling Lang he had
                attempted suicide one month prior



                                          25
 6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 30 of 31



44:23                                                     Objection Withdrawn
55:13-55         MCCOYS governing authority               Form; leading; beyond scope of
                                                          report
57:25 – 58:4     Reasonability of BOCC to rely on         Beyond the scope of the report
                 inspections done by OPI
59:9-11          OPI’s yearly inspections of the MJDC     Form; beyond scope of the report
62:15-18         OPI inspections only cover half of       Form; beyond scope of the report
                 each year
64:7-12          Complaints to BOCC re: MJDC prior        Form
                 to Billy’s death
66:24 – 67:6     Should OPI inspections from 2012-        Beyond the scope of the report
                 2016 have put BOCC on notice of any
                 issues at the MJDC
69:23 – 69:23    Value of OPI inspections for an expert   Nonresponsive; beyond the scope
                 in determining adequacy of policies
                                                          of the report
                 and procedures/training/staffing of
                 juvenile detention center
70:3-13          Was BOCC deliberately indifferent        Calls for legal conclusion; beyond
                                                          the scope of the report
75:23 – 76:1     Reasonability of BOCC to rely on         Beyond the scope of the report
                 OJA and OPI
84:12-18         Expert’s first aid and CPR training      Form
                 compared to that described in
                 MCCOYS’ policy manual
94:25 – 95:5     Brandon Miller signed off that he had    Form; argumentative
                 completed training before his actual
                 first day of work.
100:25 – 101:5   OPI’s inspections re: MCCOYS’            Beyond the scope of the report
                 employees’ personnel files
103:11-15        Dr. Hough’s Expert Report                Hearsay
104:21-25        Sections 3-11 of Expert Report           Leading question
172:12-14        Whether Lang had MCCOYS’                 Form
                 handbook at home to read

                                        Respectfully,
                                        /s/ Robert M. Blakemore
                                        Daniel Smolen, OBA #19943
                                        Robert M. Blakemore, OBA #18656
                                        Bryon D. Helm, OBA #33003
                                        Smolen & Roytman
                                        701 South Cincinnati Avenue


                                           26
   6:18-cv-00108-RAW Document 263 Filed in ED/OK on 04/17/20 Page 31 of 31



                                               Tulsa, OK 74119
                                               Phone: (918) 585-2667
                                               Fax: (918) 585-2669

                                               Attorneys for Plaintiff



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of April 2020, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to all ECF registrants who have appeared in this case.

                                               /s/ Robert M. Blakemore




                                                 27
